DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 – 3, 5 – 14, and 16 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for video decoding in a decoder, comprising: decoding coded information for a current block in a current picture from a coded video bitstream, the coded information indicating a string copy mode for the current block, the current block including a current string; determining whether a flipping operation is performed to predict the current string; and based on the flipping operation being determined as performed to predict the current string, determining an original reference string based on a string vector of the current string, generating a flipped reference string by performing the flipping operation on the original reference string, and reconstructing the current string based on the flipped reference string.  However, the closest prior art does not teach wherein the current string is one of a plurality of strings included in the current block, the coded information includes a block-level flag for the current block, a first value of the block-level flag indicating that each of the plurality of strings is to be predicted using a respective flipping operation, a second value of the block-level flag indicating that no flipping operation is to be performed on the plurality of strings, and the determining whether the flipping operation is performed to predict the current string includes determining that the flipping operation is performed to predict the current string based on the block-level flag having the first value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487